Citation Nr: 0332922	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  96-45 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1979 
and from December 1990 to June 1991, serving in Southwest 
Asia from January to May 1991.  He was a member of the 
Reserves following each period of active service and 
performed active duty for training and inactive duty training 
at various times.

This appeal arises from an October 1997 RO rating decision 
that denied service connection for arthritis/degenerative 
joint disease, inter alia.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.  
In February 1999, the Board remanded the case to schedule a 
hearing.  The veteran testified before the undersigned member 
of the Board in May 1999 and in December 1999, the Board 
remanded the case for additional development.  


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether 
arthritis of the cervical, thoracic, and lumbar spine, right 
shoulder, elbows, and knees is related to service.  

2.  Arthritis of the hips has not been demonstrated.   


CONCLUSION OF LAW

Arthritis was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
suffered a probable right shoulder dislocation in April 1976.  
In July 1977, the veteran attained medical qualification for 
duty involving diving.  In November 1977, he had effusion and 
locking of the right knee following an injury.  A January 
1994 routine diving duty examination report for the Marine 
Corps Reserves reflects no relevant abnormality.  

A May 1996 VA general medical compensation and pension 
examination report reflects no relevant abnormality.  

The veteran underwent a periodic examination for the Reserves 
in July 1996.  The report notes that the upper and lower 
extremities and feet were abnormal and further noted 
decreased range of motion due to pain and "arthritis".  In 
the summary of defects portion of the examination report, the 
examiner noted "Disabling Arthritis", among other 
abnormalities, and wrote, "These are all service-
connected."

On a report of medical history dated in July 1996, the 
veteran checked "yes" to such disorders as swollen or 
painful joints; Arthritis, rheumatism, or bursitis; Bone 
joint or other deformity; and, Recurrent back pain.  

In July 1996, Joseph Andrews, M.D., reported that the veteran 
had been a Navy diver for 22 years.  The physician listed 
several health problems, but did not mention arthritis. 

A July 1996 billing statement from Craig Conoscenti, M.D., 
reflects diagnoses of arthralgia and degenerative joint 
disease, but no other details are provided.  

In January 1997, the veteran claimed service connection for 
arthralgia, degenerative arthritis, and degenerative joint 
disease.  An examination was scheduled.  

According to a February 1997 VA orthopedic compensation and 
pension examination report, the veteran was a 20-year Navy 
veteran with a considerable number of deep dives.  The 
veteran reported a history of caisson disease (decompression 
sickness) with gradual onset of pain in multiple joints 
including the right shoulder, low back, and the elbows, hips, 
and knees.  He also reported that he was discharged from the 
service because of multiple health problems, including 
arthralgia.  During the examination, the examiner found 
multiple joint pain, crepitus, some limitation of motion, and 
added symptoms consistent with degenerative cervical 
arthritis.  The diagnoses were degenerative arthritis of the 
cervical and lumbar spines and right shoulder; patellofemoral 
pain syndrome of both knees; presumed arthritis of both hips 
(not confirmed by X-rays); and, status post right ankle 
reaction with limitation of motion.  A February 1997 VA 
general medical examination report notes a sedimentation rate 
of 11.  

In October 1997, the veteran testified before an RO hearing 
officer that he first noticed joint pain a couple of months 
after he returned from the Persian Gulf War.  At that time, 
he had about 15 years of military diving.  He recalled that 
he had to leave the Reserves because of degenerative 
arthritis and then VA examined him and found the same thing.  
He testified that he no longer could dive and although he 
worked for a commercial diving firm, he performed other 
tasks.  He testified that doctors have warned that diving can 
lead to degenerative arthritis.  He clarified that his active 
duty was with the Marine Corps but his Reserve duty was with 
the Navy.  

In February 1999, the Board remanded the case to schedule a 
hearing before a Board member.  

In May 1999, the veteran testified before the undersigned 
member of the Board that he was a medical technician diver 
and that a VA examiner had opined that deep diving caused 
arthritis.  He testified that he had joint pain following 
active service in the Persian Gulf War, but that he more or 
less hid it for years so that he could remain in the 
Reserves.  He also testified that while he dived in his 
civilian job, those dives were not as deep.  

In December 1999, the Board remanded the case, instructing 
the RO to inform the veteran that the record did not contain 
any medical evidence tending to link his arthritis with 
active service, nor had he established himself as a medical 
expert in this matter.  

In March 2000, the veteran submitted a progress report from 
N. Polifroni, M.D.  Dr. Polifroni reported that diving caused 
deterioration of the veteran's neck and back and caused 
injury to his knees, and that he also had a work-related 
right shoulder injury.

In April 2000, Dr. Andrews reported, "I think a case could 
be made for bends and diving baro injuries contributing to 
bone infarcts and osteoarthritis with significant 
morbidity."  The physician also stated, "In addition he has 
progressive cervical, thoracic, and lumbar osteoarthropathy 
that was aggravated by diving stress while on active duty.  I 
would consider all of his current difficulties to be service-
connected."  

In October 2002, the veteran underwent a referral 
compensation and pension examination of the spine.  The 
physician noted a review of the claims file and the relevant 
medical history.  The clinical impression was lumbar 
degenerative disc disease without significant radiculopathy.  
The physician noted that the SMRs were silent for any 
significant recurrent reports to sick call for caisson 
disease or decompression sickness and noted that orthopedic 
literature described dysbaric osteonecrosis and related that 
disease to decompression sickness.  The physician concluded 
that the veteran's lumbar degenerative disc disease was 
associated with the aging process rather than a diving 
accident.  X-rays showed moderate T12/L1 and L5/S1 lumbar 
degenerative disc disease.  The sacroiliac joint and the hips 
showed good preservation of the joint spaces.  There was 
early narrowing of the patellofemoral joints, bilaterally.  
Each elbow had an olecranon spur.  The right shoulder showed 
early osteoarthritis degenerative changes of the 
acromioclavicular joint and the glenohumeral joint and 
findings consistent with impingement syndrome.  

The medical article attached to the compensation and pension 
examination report states that gas bubble formation in the 
tissues and in the bloodstream "initiates the chain of 
reactions that are responsible for decompression sickness and 
bone necrosis".  

In October 2002, the veteran also underwent a referral 
compensation and pension examination of the joints performed 
by the same physician who performed the spine examination.  
The physician noted a review of the claims file and noted 
that evidence of ruptured tympanic membranes in the SMRs 
tended to document barotrauma although there was no 
documentation of decompression sickness.  During the 
examination, the veteran reported a right shoulder 
dislocation during active service in 1976.  The physician 
opined, "With a reasonable degree of medical probability, 
this patient's degenerative changes of his knees, 
trochanteric bursitis of his hips are noted to be secondary, 
and just as likely as not a normal aging process."  The 
physician noted that the X-rays of the wrists, hands, elbows, 
shoulders, knees, hips, and ankles were inconsistent with 
dysbaric osteonecrosis.  The physician concluded, in effect, 
that the right shoulder disorder was secondary to an isolated 
traumatic event during active service.  The relevant 
impressions were status post right shoulder dislocation with 
resultant impingement syndrome; bilateral trochanteric 
bursitis of the hips; and, no evidence of dysbaric 
osteonecrosis secondary to barotrauma.  

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In July 2002, the RO sent a notice letter to the 
veteran advising him that VA would assist in obtaining any 
favorable medical evidence that the veteran identified.  The 
veteran has not identified any additional evidence.  Thus, 
VA's duty to notify and to assist has been fulfilled.  Id.  

The RO has attempted to obtain and has associated with the 
claims file all pertinent service records, VA medical 
records, and the private medical records identified, and VA 
has offered the veteran a compensation and pension 
examination.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The veteran has not been notified of 
the impact that this decision might have on his claim; 
however, his VCAA letter did specify that he had one year to 
offer any additional evidence.  Therefore, for that reason, 
and because the benefit sought will be granted in this 
decision, the veteran will not be unfairly prejudiced as a 
result of the Board deciding the claim without first 
affording the veteran opportunity to respond to the recent 
Court decision.  A remand for adjudication by the RO would 
thus serve only to further delay resolution of the claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" such as 
arthritis, as defined at 38 C.F.R. §§ 3.307 and 3.309, are 
accorded special consideration for service connection.  A 
chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  38 C.F.R. § 3.307(a) (2003).  The factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b) (2003).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2003).

In this case, there is no diagnosis of arthritis given within 
1 year of separation from active military service.  Thus, 
presumptive service connection, as defined at 38 C.F.R. 
§§ 3.307 and 3.309, is not available.  Moreover, the 
presumptive provision is not available for periods of service 
in active duty for training status or inactive duty training 
status for the Reserves.  Thus, to establish service 
connection for residuals of an injury that occurred while in 
training for the Reserves, evidence tending to link those 
residuals to that injury is required.  

The veteran has submitted lay evidence of joint pain within a 
year of separation, a medical diagnosis of arthritis of 
multiple joints made several years after active military 
service, and competent medical evidence tending to relate 
arthritis to deep diving during active service.  Thus, direct 
service connection should be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee, supra.  

The earliest dated medical evidence that appears to argue for 
service connection consists of a periodic examination report 
for the Reserves dated in July 1996, in which the examiner 
simply made a notation of service-connected arthritis.  The 
examiner did not explain whether this arthritis was caused by 
diving or by other injury, and the opinion might simply 
reflect a belief on the part of the examiner that service-
connection had already been established for various ailments.  
However, resolving any reasonable doubt on this issue in 
favor of the veteran, the Board finds the report to be 
favorable, although only minimally persuasive.  

The February 1997 VA examination report is not probative of 
the issue, as the examiner for the various diagnoses given 
offers no nexus opinion.  

Dr. Polifroni's February 2000 opinion tending to link 
arthritis of the neck and back to diving and tending to 
relate knee and right shoulder disabilities to other injuries 
is favorable, although only minimally persuasive because the 
veteran also dived in his civilian job.  Moreover, the doctor 
did not actually relate a current right knee or right 
shoulder disability specifically to in-service injuries.  

Dr. Andrews' report of April 2000 provides a favorable nexus 
opinion.  Dr. Andrews did not state that diving caused 
arthritis, but rather that diving contributed to arthritis, 
further mentioning that progressive cervical, thoracic, and 
lumbar osteopathy was aggravated by diving stress while on 
active duty.  The Board finds this opinion persuasive and 
uncontroverted by any other medical evidence.  

The October 2002 VA opinion linking the veteran's lumbar 
degenerative disc disease to aging rather than to a diving 
accident is certainly credible; however, it appears to rule-
out only one diving accident as the cause of arthritis, and 
does not appear to address the veteran's many years of 
military diving.  Moreover, even if the preponderance of the 
competent evidence pointed to aging as the root cause of the 
veteran's arthritis, this opinion does not address whether 
military diving might have aggravated this process.  Thus, 
this evidence is unpersuasive.  The Board notes that the 
examiner did clearly relate right shoulder impingement 
syndrome to an active service right shoulder injury.  

In an October 2002 joints examination report, the VA examiner 
found degenerative changes of the knee joints and 
trochanteric bursitis of the hips to be "just as likely as 
not a normal aging process."  This opinion exemplifies a 
state of equipoise on the issue.  However, it takes more than 
equipoise to deny a service connection claim.  This opinion 
does not exclude military diving being at least as likely as 
not the direct cause, nor does it address whether military 
diving could have aggravated the veteran's arthritis.  Thus, 
the probative value of this opinion is minimal.  

Although the veteran has attempted to link arthritis to 
active service or active duty for training or inactive duty 
training, he, as a layman without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, his testimony on the matter 
cannot be used.  He is competent, however, to provide lay 
testimony of the date of onset of joint pain symptoms clearly 
observed by him.  

The medical evidence on service connection appears to be in 
relative equipoise.  Because the standard of proof for denial 
of service connection for arthritis is a preponderance of 
negative evidence, and because such a standard has not been 
met in this case, the Board will resolve the issue of service 
connection for arthritis of the cervical, thoracic, and 
lumbar spines, the right shoulder, and of the knees and 
elbows in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Service connection for arthritis of the cervical, thoracic, 
and lumbar spines, the right shoulder, and of the knees and 
elbows is therefore granted.  No diagnosis of arthritis of 
either hip has yet been given, therefore, service connection 
for arthritis of the hips is not warranted at this time.  


ORDER

Entitlement to service connection for arthritis is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



